Citation Nr: 1207123	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  11-10 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable increased disability rating for service-connected status-post hemorrhoidectomy.  

2.  Entitlement to service connection for anal fissures.

3.  Entitlement to service connection for impairment of sphincter control.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A copy of the hearing transcript has been associated with the claims file.

In the August 2010 rating decision, the RO found that the Veteran's previous claim of service connection for rash of the rectal area due to Agent Orange exposure, which was denied in an October 1974 rating decision and in an April 1998 Board decision, was the same as the claim of service connection for status post fistula in ano, which was filed in April 2010.  After a review of the claims file, the Board finds that the two claims allege disorders with distinctly different symptoms.  Specifically, in his June 1990 Board hearing, the Veteran indicated that he had "knots" on his back, thumb, and rectal area removed which he claimed were due to his Agent Orange exposure.  See June 1990 hearing transcript, pg. 27.  In a June 1998 statement, the Veteran further distinguished his problems associated with his hemorrhoidectomy, his colon disorder, and the skin infections in and around his groin, right inguinal area, and rectal area.  See June 1988 Statement.  With respect to the claim of service connection for anal fissures, the Veteran asserts that his anal fissures are related to his hemorrhoids with symptoms of mucous discharge, incontinence, and bleeding.  See August 2011 Board hearing transcript.  The Veteran's descriptions of the rectal rash and anal fissures encompass different symptoms.  The April 2010 claim is not a petition to reopen and the Board will not address the issue of whether the Veteran has submitted new and material evidence to reopen the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board has recharacterized the issue as one of service connection for anal fissures, to include as secondary to service-connected residuals of hemorrhoidectomy.  

After the most recent supplemental statement of the case, the Veteran submitted evidence relevant to his claim.  During his August 2011 hearing, the Veteran expressly waived initial RO consideration.  He also submitted a written waiver of the evidence.  This new evidence will be considered by the Board in reviewing the Veteran's claim.  See 38 C.F.R. §§ 19.37, 20.1304.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action is requested of him. 


REMAND

Reason for Remand:  To obtain and associate private treatment records and provide the Veteran with a VA examination to determine the severity of his service-connected disability and ascertain the nature and etiology of any anal fissures and sphincter control impairment.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes obtaining records in the custody of a federal department or agency.  38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran was afforded a VA examination in July 2010 to evaluate his digestive disorders, to include his service-connected status post hemorrhoidectomy.  The examiner noted a history of hemorrhoidectomy in June 1968 and fistulotomy in 1975.  During the examination, the Veteran again complained of burning and bleeding with pain since his hemorrhoidectomy.  The Veteran indicated that his hemorrhoids were constant with bleeding lasting several days.  He also indicated the constant use of incontinence pads.  He complained that he could not sit, drive, or stand for long periods of time without the condition becoming irritated.  There was no history of trauma to the rectum, neoplasm, spinal cord injury, rectal prolapse, recurrent anal infections, or proctitis.  The examiner noted that the hemorrhoid disorder had become progressively worse.  There was anal itching, burning, diarrhea, difficulty passing stool, pain, swelling, and occasional fecal incontinence.  While the examiner noted a history of hemorrhoids and bleeding associated with the hemorrhoids, there was no history of thrombosis and no flare-ups at the time of the examination.  There were no anal fistulas or sphincter control impairment.  Because the Veteran was not experiencing a flare-up at the time of the examination, the examiner only noted scant rectal bleeding.  Blood tests were taken during the examination but there was no indication of any abnormality.   The examiner noted that the Veteran's service connected disability caused significant impairment of his daily life.  However, she did not proffer an etiological opinion as to whether any anal fissures or sphincter control impairment were caused or related to the Veteran's hemorrhoids or to his service.  

During the August 2011 Board hearing, the Veteran indicated that his hemorrhoid disorder had increased in severity since his July 2010 VA examination.  For the reasons discussed below it appears that the Veteran's service-connected status-post hemorrhoidectomy is more severe than provided in the July 2010 VA examination report and a new examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Another examination is necessary to determine the severity of the Veteran's service-connected disability.  
Additionally, the Veteran testified that the July 2010 VA examination was inadequate as the examiner did not provide a thorough physical examination of his rectal area.  The Veteran asserted during the August 2011 hearing that he his private treating physicians had recently diagnosed him with anal fissures and noted that he had impaired sphincter control.  The Veteran also testified that he had chronic bleeding, incontinence, discharge, and pain.  The Veteran is competent to report symptoms that he perceives or observes through his senses.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  As will be discussed below, the examiner's findings in the examination report are contrary to treatment records indicating that the Veteran had anal fissures and sphincter control issues.  This suggests that the examiner did not thoroughly examine the Veteran or review the claims file.  

Specifically, the Veteran submitted private medical records from various private physicians who treated the Veteran's service-connected and non-service connected digestive system disorders.  In an October 1990 letter from Dr. J.K.C., the Veteran had friable, inflamed internal hemorrhoids which the physician opined were the most likely source of his rectal bleeding.  A January 1992 private treatment record from a Dr. R. indicates that the Veteran had moderate hemorrhoidal disease with mild scarring in the left lateral anal outlet consistent with the old hemorrhoidectomy.  A September 1996 letter from a Dr. M.C. indicates that the Veteran had grade III hemorrhoids, to include internal hemorrhoids that were slightly inflamed with a small amount of blood.  Dr. M.C. provided that he could not rule out a bleeding source from the colon and attribute all of the bleeding to his hemorrhoids.  In a February 1996 letter from D.J.F., the Veteran had rectal bleeding that the physician indicated was secondary to his polyps.  A June 2007 colonoscopy report showed rectal polyps.  

In a December 2006 private treatment record, a Dr. D.A.F. noted that the Veteran suffered from rectal bleeding, discomfort, constipation, diarrhea, outlet bleeding with clots, hemorrhoids, mucous discharge, and an anal fistula.  In an October 2009 treatment note, Dr. D.A.F. provided that the Veteran had internal hemorrhoids, bleeding, pain, constipation, occasional fecal incontinence or leakage, increased pain, and an anal fissure.  In a January 2011 treatment note, the Veteran again complained of rectal pain, bloody discharge, incontinence, and wearing pads every day.  Treatment notes dated from February 2011 to May 2011 show continued complaints of incontinence, fecal urgency, and bleeding.

The Veteran also submitted a December 2006 letter from a Dr. B.M. with findings that the Veteran's history of rectal bleeding had gotten worse over the past eight years.  The Veteran also had mild occasional discomfort associated with the bleeding and complained of straining with bowel movements and occasional diarrhea.  On examination, Dr. B.M. provided that the Veteran had moderate internal hemorrhoids with erosions in the usual three quadrants.  In a December 2009 letter, the Veteran complained of mild incontinence, bleeding, and pain and Dr. B.M. found a posterior, midline fissure and increased internal anal sphincter tone.  

VA treatment records also show that the Veteran constantly complained of rectal bleeding, pain, and fecal incontinence.  Specifically, in a November 2006 VA treatment note, the Veteran complained of rectal bleeding  that lasted for up to five days and noticed that he had started to pass clots.  In a December 2007 treatment note, it was concluded that the Veteran's rectal bleeding was thought to be due to his hemorrhoids.  In a January 2009 treatment note, the Veteran again complained of incontinence and rectal bleeding and the physician opined that the Veteran's hemorrhoids caused these problems.  An August 2009 treatment note provides that the Veteran's rectal bleeding could either be due to hemorrhoids or fissures but the examiner did not provide a definitive etiological opinion.  A September 2009 note indicates that the Veteran had requested a prescription of large pull-ups for his rectal bleeding.  Finally, in an April 2010 treatment note, the Veteran continued to complain of bleeding and incontinence and it was indicated that these problems were due to his hemorrhoids.  In an April 2010 letter, a Dr. L.V.M. indicated that the Veteran suffered from significant problems associated with his in-service hemorrhoidectomy, to include regular rectal bleeding, stool incontinence, and pain.  

The July 2010 VA examiner diagnosed the Veteran with status post hemorrhoidectomy and fistulotomy, polyps, irritable bowel syndrome, and internal and external hemorrhoids with no flares on exam.  She also noted that there was no sphincter control impairment and no anal fissures present.  While the examiner correctly noted that the Veteran was diagnosed with and treated for an anal fissure in 1974, there is no mention of Dr. D.A.F. and Dr. B.M.'s findings in separate letters dated in October 2009 which both found that the Veteran had an anal fissure.  Further, in the October 2009 letter, Dr. B.M. commented that the Veteran had increased anal sphincter tone.  It is unclear as to how to evaluate this statement since there are no further medical records from Dr. B.M. in order to determine the degree of improvement of the Veteran's anal sphincter tone.  Further still, a review of the record is replete with evidence that the Veteran suffers from incontinence.  It is not possible to ascertain whether the Veteran has a distinct disorder of sphincter control impairment; and if so, whether the sphincter control impairment is due to his service-connected residuals of a hemorrhoidectomy; whether it is simply a symptom of his hemorrhoids; or whether it is due to some other disorder. 

The July 2010 VA examiner did not find fissures or sphincter control impairment and only noted occasional incontinence and bleeding.  She did not provide an explanation as to the inconsistencies between her findings and the recent private and VA treatment records associated with the claims file noted above.  This again suggests that the examiner did not properly review the record or examine the Veteran.  For these reasons, the examination is insufficient.  As such, the matter should be remanded to afford the Veteran another VA examination and provide etiological opinions as to the Veteran's anal fissures and sphincter control impairment.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

While the Board is cognizant of the difficulty in rendering an opinion as to the nature and etiology of the Veteran's anal fissures and any sphincter control impairment, to include whether they are related to, caused, or aggravated by his hemorrhoids, the examiner must consider all available evidence and attempt to address that question.  If the examiner is unable to render an opinion, he or she must include a discussion of all relevant facts and provide an explanation as to why an opinion would be speculative.  The Board finds that the July 2010 VA examination is inadequate, and the matter must be remanded for a clarifying opinion.  

The record indicates that the Veteran sought medical treatment for his digestive disorders from private physicians.  The Veteran has also submitted select medical records from these private treating physicians, as noted above.  However, he did not submit signed release forms authorizing VA to obtain complete copies of these private treatment records.  The Board finds that these records are potentially relevant to the claims on appeal.  On remand, attempts should be made to obtain the treatment records from these private treating physicians.  See 38 C.F.R. § 3.159(c) (1) (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Assist the Veteran in obtaining private treatment records, including but not limited to Dr. J.K.C; D. R.; Dr. M.C.; Dr. D.J.F.; Dr. D.A.F.; Dr. B.M.; Dr. M.M.; and Dr. S. as indicated in the August 2011 hearing transcript and the already associated treatment records, and associate them in the claims file.  All efforts to assist the Veteran in obtaining non-Federal records should be well documented and should comply with 38 C.F.R. § 3.159(e).  

2. Then, schedule the Veteran for a VA digestive disorders examination, by an appropriate specialist, to evaluate the nature and severity of his service-connected status-post hemorrhoidectomy and to diagnose and evaluate the nature and etiology of any anal fissures and sphincter control impairment.  The claims files must be reviewed by the examiner, to include a copy of this Remand, and the examination report should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record (including the Veteran's in-service treatment records evidencing his hemorrhoidectomy, his private treatment records from the above noted physicians, and the VA treatment records which all indicate bleeding, pain, and incontinence).  All indicated tests should be performed and all clinical findings reported in detail.  

The examiner should describe the current severity of the Veteran's service-connected status-post hemorrhoidectomy.  In addition to addressing the Veteran's current status and symptomatology, the VA examiner should conduct a thorough review of the medical evidence of record and, to the extent possible, provide a medical opinion as to the evolving nature and severity of the Veteran's service-connected status-post hemorrhoidectomy.  Specifically, the examiner should render a medical opinion as to whether the Veteran's current symptomatology has increased in severity since the July 2010 VA examination.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that.

The examiner is also asked to note and detail all reported signs and symptoms of the Veteran's digestive disorders, to include details about the onset, frequency, duration, and severity.  The examiner should then specifically determine whether the Veteran's complaints are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  

Specifically, the examiner should state a medical opinion as to whether it is at least as likely as not that any current anal fissures are caused or aggravated by his service-connected status-post hemorroidectomy, as opposed to its being more likely due to some other factor or factors.  In rendering this opinion, the examiner is specifically asked to review the private treatment records dated in December 2006 and October 2009, from Dr. D.A.F. and Dr. B.M., who diagnose the Veteran with anal fissures.  

The examiner should also state a medical opinion as to whether it is at least as likely as not that the Veteran's incontinence is a due to sphincter control impairment.  If it is found that the Veteran's incontinence is caused by sphincter control impairment, the examiner should opine as to whether such impairment was caused or aggravated by his hemorrhoidectomy.   However, if the Veteran's incontinence is not found to be caused by sphincter control, the examiner is asked to determine whether the incontinence is merely a symptom of his service-connected residuals of a hemorrhoidectomy or caused by some other nonservice-connected disorder.  In rendering these opinions, the examiner is asked to review the VA and private treatment records evidencing incontinence as well as Dr. B.M.'s October 2009 letter which comments on the Veteran's sphincter control.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed.  In so doing, the examiner should also identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.
	
3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



